By the CoüRT
A verdict and sentence for an assault only might be rendered under such an indictment. The assault was properly and sufficiently described, without adding the words “in a menacing manner,” contained in the statute which provides for punishing an assault. 1 S. & C. 428. The sentence of the court, in connection with the verdict of the jury, is sufficient to preclude a second indictment for the same offense. And it was not necessary that the indictment should be indorsed by the prosecutor for costs.
Judgment affirmed.